
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 3659
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To reauthorize the program of block grants
		  to States for temporary assistance for needy families through fiscal year 2012,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Integrity and Data Improvement
			 Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Extension of program.
				Sec. 4. Data standardization.
				Sec. 5. Spending policies for assistance under State TANF
				programs.
				Sec. 6. Technical corrections.
			
		3.Extension of
			 program
			(a)Family
			 assistance grantsSection
			 403(a)(1) of the Social Security Act (42 U.S.C. 603(a)(1) is
			 amended—
				(1)in subparagraph
			 (A), by striking  each of fiscal years 1996 and all that follows
			 through 2003 and inserting fiscal year
			 2012;
				(2)in subparagraph
			 (B)—
					(A)by inserting
			 (as in effect just before the enactment of the Welfare Integrity and
			 Data Improvement Act) after this paragraph the 1st place
			 it appears; and
					(B)by inserting (as so in
			 effect) after this paragraph the 2nd place it appears;
			 and
					(3)in subparagraph (C), by striking
			 2003 and inserting 2012.
				(b)Healthy marriage
			 promotion and responsible fatherhood grantsSection 403(a)(2)(D)
			 of such Act (42
			 U.S.C. 603(a)(2)(D)) is amended by striking 2011
			 and inserting 2012.
			(c)Maintenance of
			 effort requirementSection
			 409(a)(7) of such Act (42 U.S.C. 609(a)(7)) is
			 amended—
				(1)in subparagraph
			 (A), by striking fiscal year and all that follows through
			 2013 and inserting a fiscal year; and
				(2)in subparagraph
			 (B)(ii)—
					(A)by striking
			 for fiscal years 1997 through 2012,; and
					(B)by striking
			 407(a) for the fiscal year, and inserting 407(a),
			 .
					(d)Tribal
			 grantsSection 412(a) of such Act (42 U.S.C. 612(a)) is amended in each
			 of paragraphs (1)(A) and (2)(A) by striking each of fiscal years
			 1997 and all that follows through 2003 and inserting
			 fiscal year 2012.
			(e)Studies and
			 demonstrationsSection 413(h)(1) of such Act (42 U.S.C. 613(h)(1))
			 is amended by striking each of fiscal years 1997 through 2002
			 and inserting fiscal year 2012.
			(f)Census bureau
			 studySection 414(b) of such Act (42 U.S.C. 614(b)) is amended by
			 striking each of fiscal years 1996 and all that follows through
			 2003 and inserting fiscal year 2012.
			(g)Child care
			 entitlementSection 418(a)(3) of such Act (42 U.S.C. 618(a)(3))
			 is amended by striking appropriated and all that follows and
			 inserting appropriated $2,917,000,000 for fiscal year
			 2012..
			(h)Grants to
			 territoriesSection 1108(b)(2) of such Act (42 U.S.C.
			 1308(b)(2)) is amended by striking for fiscal years 1997
			 through 2003 and inserting fiscal year 2012.
			(i)Prevention of
			 duplicate appropriations for fiscal year 2012Expenditures made pursuant to the
			 Short-Term TANF Extension Act (Public Law 112–35) for fiscal year
			 2012 shall be charged to the applicable appropriation or authorization provided
			 by the amendments made by this section for such fiscal year.
			(j)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the date of the enactment of this Act.
			4.Data
			 standardization
			(a)In
			 generalSection 411 of the Social Security Act (42 U.S.C. 611) is
			 amended by adding at the end the following:
				
					(d)Data
				standardization
						(1)Standard data
				elements
							(A)DesignationThe Secretary, in consultation with an
				interagency work group which shall be established by the Office of Management
				and Budget, and considering State and tribal perspectives, shall, by rule,
				designate standard data elements for any category of information required to be
				reported under this part.
							(B)RequirementsIn designating the standard data elements,
				the Secretary shall, to the extent practicable—
								(i)ensure that the data elements are
				nonproprietary and interoperable;
								(ii)incorporate interoperable standards
				developed and maintained by an international voluntary consensus standards
				body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
								(iii)incorporate interoperable standards
				developed and maintained by intergovernmental partnerships, such as the
				National Information Exchange Model; and
								(iv)incorporate interoperable standards
				developed and maintained by Federal entities with authority over contracting
				and financial assistance, such as the Federal Acquisition Regulatory
				Council.
								(2)Data reporting
				standards
							(A)DesignationThe
				Secretary, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State and tribal perspectives,
				shall, by rule, designate standards to govern the data reporting required under
				this part.
							(B)RequirementsIn designating the data reporting
				standards, the Secretary shall, to the extent practicable, incorporate existing
				nonproprietary standards, such as the eXtensible Business Reporting Language.
				Such standards shall, to the extent practicable—
								(i)incorporate a widely-accepted,
				nonproprietary, searchable, computer-readable format;
								(ii)be consistent with and implement applicable
				accounting principles; and
								(iii)be capable of being continually upgraded as
				necessary.
								.
			(b)ApplicabilityThe amendments made by this subsection
			 shall apply with respect to information required to be reported on or after
			 October 1, 2012.
			5.Spending policies for
			 assistance under State TANF programs
			(a)State
			 requirementSection 408(a) of the Social Security Act
			 (42 U.S.C.
			 608(a)) is amended by adding at the end the following:
				
					(12)State
				requirement to prevent unauthorized spending of benefits
						(A)In
				generalA State to which a grant is made under section 403 shall
				maintain policies and practices as necessary to prevent assistance provided
				under the State program funded under this part from being used in any
				electronic benefit transfer transaction in—
							(i)any liquor
				store;
							(ii)any casino,
				gambling casino, or gaming establishment; or
							(iii)any retail
				establishment which provides adult-oriented entertainment in which performers
				disrobe or perform in an unclothed state for entertainment.
							(B)DefinitionsFor
				purposes of subparagraph (A)—
							(i)Liquor
				storeThe term liquor store means any retail
				establishment which sells exclusively or primarily intoxicating liquor. Such
				term does not include a grocery store which sells both intoxicating liquor and
				groceries including staple foods (within the meaning of section 3(r) of the
				Food and Nutrition Act of 2008 (7 U.S.C. 2012(r))).
							(ii)Casino,
				gambling casino, or gaming establishmentThe terms
				casino, gambling casino, and gaming
				establishment do not include a grocery store which sells groceries
				including such staple foods and which also offers, or is located within the
				same building or complex as, casino, gambling, or gaming activities.
							(iii)Electronic
				benefit transfer transactionThe term electronic benefit transfer
				transaction means the use of a credit or debit card service, automated
				teller machine, point-of-sale terminal, or access to an online system for the
				withdrawal of funds or the processing of a payment for merchandise or a
				service.
							.
			(b)PenaltySection
			 409(a) of such Act (42 U.S.C. 609(a)) is amended by
			 adding at the end the following:
				
					(16)Penalty for
				failure to enforce spending policies
						(A)In
				generalIf, within 2 years
				after the date of the enactment of this paragraph, any State has not reported
				to the Secretary on such State's implementation of the policies and practices
				required by section 408(a)(12), or the Secretary determines, based on the
				information provided in State reports, that any State has not implemented and
				maintained such policies and practices, the Secretary shall reduce, by an
				amount equal to 5 percent of the State family assistance grant, the grant
				payable to such State under section 403(a)(1) for—
							(i)the fiscal year
				immediately succeeding the year in which such 2-year period ends; and
							(ii)each succeeding
				fiscal year in which the State does not demonstrate that such State has
				implemented and maintained such policies and practices.
							(B)Reduction of
				applicable penaltyThe Secretary may reduce the amount of the
				reduction required under subparagraph (A) based on the degree of noncompliance
				of the State.
						(C)State not
				responsible for individual violationsFraudulent activity by any
				individual in an attempt to circumvent the policies and practices required by
				section 408(a)(12) shall not trigger a State penalty under subparagraph
				(A).
						.
			(c)Conforming
			 amendmentSection 409(c)(4) of such Act (42 U.S.C. 609(c)(4)) is amended by
			 striking or (13) and inserting (13), or
			 (16).
			6.Technical
			 corrections
			(a)Section
			 404(d)(1)(A) of the Social Security Act (42 U.S.C. 604(d)(1)(A)) is amended
			 by striking subtitle 1 of Title and inserting Subtitle 1
			 of title.
			(b)Sections 407(c)(2)(A)(i) and 409(a)(3)(C)
			 of such Act (42
			 U.S.C. 607(c)(2)(A)(i) and 609(a)(3)(C)) are each amended by
			 striking 403(b)(6) and inserting
			 403(b)(5).
			(c)Section
			 409(a)(2)(A) of such Act (42 U.S.C. 609(a)(2)(A)) is amended
			 by moving clauses (i) and (ii) 2 ems to the right.
			(d)Section 409(c)(2)
			 of such Act (42
			 U.S.C. 609(c)(2)) is amended by inserting a comma after
			 appropriate.
			(e)Section
			 411(a)(1)(A)(ii)(III) of such Act (42 U.S.C.
			 611(a)(1)(A)(ii)(III)) is amended by striking the last close
			 parenthesis.
			
	
		
			Passed the House of
			 Representatives December 15, 2011.
			Karen L. Haas,
			Clerk
		
	
